Publique Démocratique du Congo

2

Ministère des Affaires Foncières

Temgi, le 15 septenk

aise. noë.469,.3/MIN/AFF,.P/c si
Direction des Titres Immobiliers P/STL/Teh0,K/71/015

Circonsci Lshopo 1.- L
Hphon.Fonçère de : Transmis copie pour information à

Division de # Titres imobiiiers. - Monsieur le Directeur Chef de
ae Cence 468
ET RANGEI.. Service __ Titres PpoMstiaqee
- Monsieur | ‘éduréthéééé aé(/ Administrateur
ee ; Chdaédle de Territoire de Bass10 =
Réf. V70:M/Ne 36/060/015 BU 29/07/ Monsieur le Chef de Division
Objet : Projet Contrat d'Emphytéose 2015... 00 asset 22000 £e=
Parcellene : "+934. s °
Crmfe : Territoire de Basoxo Mo 3
ra À OKO = à nsieu »i Génér
dé Dire Maxexe De A sieur le recteur Général de
la Société Plantations et=-mmmm--—
He, dé, M Huileries du Congo 5-A (PHG)
f M4
àKINSHAS A.-

pli, avec prière de bien vouloir me le retourner dûment
at d'Emphyteose relatif à la parcelle n° BR: J%te—

Bagoko, Localité Meknke IV+=
Voi. CK.99 Folio 136"

uf cent cinqusate-cine.---

J'ai l'honneur de vous faire parvel
signés, deux exemplaires du Proje

située danslegédé, Territoire de
Certificat d'Éaregistrenent

du vingt-quatre août mil ne

ce

que vous occupez en vertu de :

Je vous signale que votre contrat n'interviendra qu'après le paiement de la somme reprise ci-dessous
et répartie comme suit :
- Prix de référence du terrain ; F6 59-590,00
- Taxe d'établissement du contrat :  HAXXAXINAXAEX
. ÿa 13.950,00

- Taxe de P.V. de mise en valeur
- Taxe de Certificat d'enregistrement
- Note d'usage
- Frais de mesurage et bornage

9% - Frais de consultation
- Frais croquis
- Occupation provisoire

Loyer du 45/09.

FG _7-740,00 me
XXXXXAAXINLTE

au 34/18 2015: Fe 11.878,00
au, 238S .— EG 154.528,00

TOTAL :
À DEDUIRE : montant déjà payé suivant quittance n%,0 4-34 du 27/10 12015: ss
TOTAL . Fc AS4, 338,00
ntre les méins du Comptable des Titres

prie de bien vouloir verser en espèces &
I à ISANGI ou au compte n° 11.050/1524 auprès de la Banque

SANGANT.- ee ms

tre présentée ou transmise en

t d'Emphytéose endéans le moi

Montant que je vous
immobiliers de Eamns
Centrale du Congo à _” I
La quittance qui VOUS Sera délivrée doit m'êl
temps que les deux exemplaires -du-Contral
Hdéntité ci-jointe, , 4 ;
sé LA Le » LÉ 44
surance de ma considération distingué ee è

communication en même

s de la réception dedé ve.
Ja

présente lettre, ainsi que [Et fi

Je
E dé

‘} 14 Conservateur des Titres 1mmbi
pence HUNGASGA Hi

#

Veuillez agréer,

REPUBLIQUE DEMOCRATIQUE DU CONGO

Isangi, le 15 Septembre 2015

“ ds DES AFFAIRES FONCIERES y
CIRCONSRIPTION FONCIERE TSHOPO | N° 24

DIVISION DES TITRES IMMOBILIERS
ISANGI

Téls : 0811480087 - 0810126 700 rude rer
Monsieur le Comptable Public des Titres

Immobiliers Tshopo 1 à Isangi

69. 3/MIN/AFF/CT/TSHO/072/2015

Monsieur le Chef de Ressort de la Direction

Général des Recettes de la Province

Orientale à Basoko:

À Monsieur le Directeur Général de la Société
Plantations et Huileries du Congo S.A | PHC

Objet : Projet Contrat à la signature à Kinshasa

Terrain n° S.R 934

Territoire de BASOKO
Contrat d'emphytéose

Monsieur

Me référant à votre lettre/O.M n° DG/060/015 du

29 juillet 2015 par laquelle vous sollicitez le titre de propriété pour votre Terrain inserit sous le n° SR 934 à
usage agricole, situé dans le Territoire de BASOKO, localité MEKAKE IV, j'ai l'honneur de vous faire parvenir em
annexe à la présente, deux exemplaires d'un projet de contrat d'emphytéose tout en vous priant de bien FE
vouloir me les renvoyer dûment revêtus de votre signature sur la rubrique « L'EMPHYTEOTE » accompagnés du -

bordereau de versement.

Ce contrat est établi aux conditions suivantes

* Taxe d'établissement contrat :FC 4.650,00

"Taxe croquis FC 1860.00
"Note d'usage FC 1.395.00
#*  Fraistechniques FC 930.00
"Frais administratifs FC 465.00

TOTAL À PAYER : FC 9.300,00

Je vous signale que l'intervention de votre contrat
mme détaillée ci-dessus, montant que vous demande de bien

est conditionnée au payement de la 50
Unique de la Direction Générale des Recettes de la Province

vouloir verser en espèces au Guichet
Orientale à Kisangani,

Votre désintéressement sera considéré comme le

renonclation tacite à votre demande qui sera d'ailleurs classée sans suite,

Veuillez agréer, Monsieur, l'assurance de ma

considération distinguée.

LE CONSERVATENR 1

TL £
lo FONC
TE ONE
